Case 1:18-cv-11924-FDS Document 46-1 Filed 04/16/19 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MATTHEW VANDERHOOP,
Plaintiff,

Vv. Civil Action No. 18-11924-FDS

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

 

 

AFFIDAVIT IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

 

 

L Michael N. Zerulik , being duly sworn, hereby depose and say:
1. Iam over the age of 18 years and understand the obligation of an oath.
2. Tama Litigation Specialist for Selene Finance LP (“Selene

 

Finance”), the servicer of the mortgage loan that is subject of the above-captioned
action.

3. In the regular performance of my job functions, I am familiar with
business records maintained by Selene Finance for the purpose of servicing mortgage
loans. These records (which include data compilations, electronically imaged
documents, and others) are made at or near the time of the events recorded by Selene
Finance. It is the regular business practice of Selene Finance’s mortgage servicing
business to make these records. Additionally, it is the regular business practice of
Selene Finance to obtain, incorporate into its own business records, and rely upon the

business records of prior mortgage loan originators and prior mortgage loan servicers,

 
Case 1:18-cv-11924-FDS Document 46-1 Filed 04/16/19 Page 2 of 5

which records are necessary and helpful to the transitioning of servicing responsibilities
from mortgage loan originators to mortgage loan servicers, and between successive
mortgage loan servicers. In connection with this affidavit, I had access to the business
records maintained by Selene Finance that are pertinent to the mortgage of Matthew
Vanderhoop (the “Plaintiff”), and I have acquired the knowledge of the matters stated
herein by personally examining them.

4, Plaintiff's personal identifying information (loan account, Social Security,
telephone numbers and birth dates), have been redacted from the exhibits attached to
this affidavit, for financial privacy reasons.

5. By quitclaim deed dated January 7, 1995, the Plaintiff and Rachel
Vanderhoop became record owners of certain real property known as and numbered 17
Old South Road, Aquinnah, Dukes County, Massachusetts (the “Property”). On April
24, 2007, the Plaintiff executed a promissory note in favor of Sovereign Bank (the
“Lender”) to borrow the sum of $850,000.00 (the “Note”). A copy of the Note is
attached hereto as Exhibit A. As security for his obligations under the Note, the
Plaintiff granted a mortgage on the Property in favor of the Lender (the “Mortgage”). A
copy of the Mortgage is attached hereto as Exhibit B.

6. By an assignment of mortgage dated September 9, 2014, the Mortgage was
assigned to MTGLQ Investors, L.P. (“MTGLQ”). The assignment of mortgage was
recorded with the Dukes County Registry of Deeds (the “Registry”) in Book 1375, Page

179. A copy of the assignment is attached hereto as Exhibit C.

 
Case 1:18-cv-11924-FDS Document 46-1 Filed 04/16/19 Page 3 of 5

7. By an assignment of mortgage dated February 2, 2015, the Mortgage was
assigned to Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its
individual capacity, but solely as Trustee for BCAT 2014-10TT (“Wilmington Savings”).
The assignment of mortgage was recorded with the Registry in Book 1375, Page 876. A
copy of the assignment is attached hereto as Exhibit D.

8. By an assignment of mortgage dated January 10, 2018, the Mortgage was
then assigned to MTGLQ. The assignment of mortgage was recorded with the Registry
in Book 1460, Page 550. A copy of the assignment is attached hereto as Exhibit E.

9. By an assignment of mortgage dated February 6, 2018, the Mortgage was
then assigned to Wilmington Savings. The assignment of mortgage was recorded with
the Registry in Book 1460, Page 559. A copy of the assignment is attached hereto as
Exhibit F.

10. Selene Finance mailed to the Plaintiff a letter dated June 6, 2017, entitled
“RIGHT TO REQUEST A MODIFIED MORTGAGE LOAN” by both first-class and
certified mail. A copy of the Right to Request a Modified Mortgage Loan sent to the
Plaintiff by first-class mail is attached hereto as Exhibit G. A copy of the Right to
Request a Modified Mortgage Loan sent to the Plaintiff by certified mail is attached
hereto as Exhibit H.

11. Plaintiff did not complete and return the Mortgage Modification Options
form nor did the Plaintiff provide any supporting documents to request a modification

of the Mortgage.

 
Case 1:18-cv-11924-FDS Document 46-1 Filed 04/16/19 Page 4 of 5

12. Selene Finance mailed to the Plaintiff by both first-class and certified mail
a letter dated June 6, 2017, entitled 90 Day Right to Cure Your Mortgage Default by both
first-class and certified mail. A copy of the 90 Day Right to Cure Your Morteage Default
sent by first-class mail is attached hereto as Exhibit I. A copy of the 90 Day Right to
Cure your Mortgage Default sent by certified mail is attached hereto as Exhibit I.

13. Plaintiff did not cure the mortgage default and the loan is in default.

14. | On September 13, 2017, Wilmington Savings filed a complaint against the
Plaintiff with the Land Court of the Commonwealth of Massachusetts (the “Land
Court”), pursuant to the Servicemembers Civil Relief Act to foreclosure the Mortgage
on the Property, case no. 175M007509. On June 14, 2018, Land Court entered judgment
in favor of Wilmington Savings. A copy of the Land Court judgment is attached hereto
as Exhibit K.

15. A true and correct copy of Plaintiff's Answers to First Set of Admissions of
Wilmington Savings is attached hereto as Exhibit L.

16. If called on to testify to the foregoing, I would and could completely testify
hereto.

This concludes my affidavit.

[The remainder of this page left blank intentionally]

 
Case 1:18-cv-11924-FDS Document 46-1 Filed 04/16/19 Page 5of5

HN Cad

Selene Finance LP

Dated: I/j6/2016

STATE OF F}pcida_
COUNTY OF 2 vid

SWORN TO ene subsc We before me this Ib day of fess | ,

2019, by_Mic Jaw | << w\K of Selene Finance LP a Del wate
corporation. He/She is personally known to me.

 

ty, ELAINE WILLISON
SS hy S  MY COMMISSION # FF 225071

 

 

a: EXPIRES: June 5, 2019 : -
2 re S Bonded Thru Notary Public Underwriters Notary Public Elaine Willison

 

My commission expires: Vane S, 2019

 
